Title: [Diary entry: 1 October 1787]
From: Washington, George
To: 

October 1st. Thermometer at 56 in the Morning—64 at Noon and 62 at Night—Cloudy in the Morning but clear afterwds. with variable winds. Mrs. Fanny Washington, and the Children, and Mrs. Jenifer went up to Abingdon. Colo. Gilpin and Mr. Willm. Craik dined here. The latter stayed all Night. Rid to all the Plantations. Work at each as usual except that the Plows at Dogue run were putting in rye in field No. 6. North part of it. Daniel Overdonck & 5 Negro Ditche[r]s went to work at Muddy hole to ditch between fields—3 & 4. Mr. Craik went away very early this morning.